

	

		II

		109th CONGRESS

		2d Session

		S. 2372

		IN THE SENATE OF THE UNITED STATES

		

			March 6, 2006

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Budget

		

		A BILL

		To amend the Congressional Budget and Impoundment Control

		  Act of 1974 to provide for the expedited consideration of certain proposed

		  cancellations of appropriations, new direct spending, and limited tax

		  benefits.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Expedited Budget Item Veto Review

			 Act of 2006.

		2.Expedited

			 consideration of cancellation of certain proposed budget items

			(a)In

			 generalPart B of title X of the Congressional Budget and

			 Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by

			 redesignating sections 1013 through 1017 as sections 1014 through 1018,

			 respectively, and inserting after section 1012 the following new

			 section:

				

					1013.Expedited consideration of cancellation of certain budget

		  items (a)Proposed budget item

				cancellations

							(1)In

				generalIn addition to the

				method of rescinding budget authority specified in section 1012, the President

				may suspend and propose for cancellation, at the time and in the manner

				provided in subsection (b)—

								(A)any dollar amount

				of discretionary budget authority;

								(B)any item of new

				direct spending; or

								(C)any limited tax

				benefit.

								(2)AvailabilityItems described in subparagraphs (A)

				through (C) of paragraph (1) made available under this section may not be

				proposed for suspension and cancellation again under this section or section

				1012.

							(b)Transmittal of

				special message

							(1)In

				generalNot later than 3 calendar days after the date of

				enactment of the law to which the suspension applies, the President may

				transmit to Congress a special message suspending items provided in that Act

				described in subparagraphs (A) through (C) of subsection (a)(1) and proposing

				to cancel those items and include with that special message a draft bill for

				each item that, if enacted, would only cancel that item. That bill shall

				clearly identify the item that is proposed to be cancelled.

							(2)ApplicationIn

				the case of a proposed cancellation, the special message shall also

				include—

								(A)for every item a

				determination that such cancellation will—

									(i)reduce the

				Federal budget deficit;

									(ii)not impair any

				essential Government functions; and

									(iii)not harm the

				national interest; and

									(B)any account,

				department, or establishment of the Government for which budget authority was

				to have been available for obligation and the specific project or governmental

				functions involved;

								(C)the specific

				States and congressional districts, if any, affected by the cancellation;

				and

								(D)the total number

				of cancellations imposed during the current session of Congress on States and

				congressional districts identified in subparagraph (C).

								(3)Budget

				authorityEach special message shall specify, with respect to the

				budget authority proposed to be cancelled, the matters referred to in

				paragraphs (1) through (5) of section 1012(a).

							(c)Procedures for

				expedited consideration

							(1)In

				general

								(A)IntroductionBefore

				the close of the second legislative day of the House of Representatives after

				the date of receipt of a special message transmitted to Congress under

				subsection (b), the majority leader or minority leader of the House of

				Representatives shall introduce (by request) the draft bill accompanying that

				special message. If the bill is not introduced as provided in the preceding

				sentence, then, on the third legislative day of the House of Representatives

				after the date of receipt of that special message, any Member of that House may

				introduce the bill.

								(B)ReferralThe

				bill shall be referred to the appropriate committee of the House of

				Representatives. The committee shall report the bill without substantive

				revision, and with or without recommendation. The bill shall be reported not

				later than the seventh legislative day of that House after the date of receipt

				of that special message. If the committee fails to report the bill within that

				period, that committee shall be automatically discharged from consideration of

				the bill, and the bill shall be placed on the appropriate calendar.

								(C)Vote on final

				passageA vote on final passage of the bill referred to in

				subparagraph (B) shall be taken in the House of Representatives on or before

				the close of the 10th legislative day of that House after the date of the

				introduction of the bill in that House. If the bill is passed, the Clerk of the

				House of Representatives shall cause the bill to be engrossed, certified, and

				transmitted to the Senate within one calendar day of the day on which the bill

				is passed.

								(2)Procedures in the

				house

								(A)Motion to

				proceedA motion in the House of Representatives to proceed to

				the consideration of a bill under this section shall be highly privileged and

				not debatable. An amendment to the motion shall not be in order, nor shall it

				be in order to move to reconsider the vote by which the motion is agreed to or

				disagreed to.

								(B)DebateDebate

				in the House of Representatives on a bill under this section shall not exceed 4

				hours, which shall be divided equally between those favoring and those opposing

				the bill. A motion further to limit debate shall not be debatable. It shall not

				be in order to move to recommit a bill under this section or to move to

				reconsider the vote by which the bill is agreed to or disagreed to.

								(C)AppealsAppeals

				from decisions of the Chair relating to the application of the Rules of the

				House of Representatives to the procedure relating to a bill under this section

				shall be decided without debate.

								(3)Procedures in

				the senate

								(A)ReferralA

				bill transmitted to the Senate pursuant to paragraph (1)(C) shall be referred

				to the appropriate committee. The committee shall report the bill without

				substantive revision and with or without recommendation. The bill shall be

				reported not later than the seventh legislative day of the Senate after it

				receives the bill. A committee failing to report the bill within such period

				shall be automatically discharged from consideration of the bill, and the bill

				shall be placed upon the appropriate calendar.

								(B)Final

				passageA vote on final passage of a bill transmitted to the

				Senate shall be taken on or before the close of the 10th legislative day of the

				Senate after the date on which the bill is transmitted.

								(C)Motions and

				debate

									(i)MotionsA

				motion in the Senate to proceed to the consideration of a bill under this

				section shall be privileged and not debatable. An amendment to the motion shall

				not be in order, nor shall it be in order to move to reconsider the vote by

				which the motion is agreed to or disagreed to.

									(ii)Debate on

				billDebate in the Senate on a bill under this section, and all

				debatable motions and appeals in connection therewith, shall not exceed 10

				hours. The time shall be equally divided between, and controlled by, the

				majority leader and the minority leader or their designees.

									(iii)Debate on

				motionsDebate in the Senate on any debatable motion or appeal in

				connection with a bill under this section shall be limited to not more than 1

				hour, to be equally divided between, and controlled by, the mover and the

				manager of the bill, except that in the event the manager of the bill is in

				favor of any such motion or appeal, the time in opposition thereto, shall be

				controlled by the minority leader or his designee. Such leaders, or either of

				them, may, from time under their control on the passage of a bill, allot

				additional time to any Senator during the consideration of any debatable motion

				or appeal.

									(iv)Motion to limit

				debateA motion in the Senate to further limit debate on a bill

				under this section is not debatable. A motion to recommit a bill under this

				section is not in order.

									(d)Amendments and

				divisions prohibitedNo amendment to a bill considered under this

				section shall be in order in either the House of Representatives or the Senate.

				It shall not be in order to demand a division of the question in the House of

				Representatives (or in a Committee of the Whole) or in the Senate. No motion to

				suspend the application of this subsection shall be in order in either House,

				nor shall it be in order in either House to suspend the application of this

				subsection by unanimous consent.

						(e)Requirement to

				make available for obligationAny budget item proposed to be

				cancelled in a special message transmitted to Congress under subsection (b)

				shall be made available for obligation or take effect on—

							(1)the earlier

				of—

								(A)the day after the

				date upon which the House of Representatives defeats the bill transmitted with

				that special message rescinding the amount proposed to be rescinded; or

								(B)the day after the

				date upon which the Senate rejects a bill that makes rescissions to carry out

				the applicable special message of the President; or

								(2)the effective

				date of the provision if such effective date occurs after the applicable date

				in paragraph (1).

							(f)Identification

				of limited tax benefits

							(1)Statement by

				joint tax committee

								(A)ReviewThe

				Joint Committee on Taxation shall review any revenue or reconciliation bill or

				joint resolution which includes any amendment to the Internal Revenue Code of

				1986 that is being prepared for filing by a committee of conference of the 2

				Houses, and shall identify whether such bill or joint resolution contains any

				limited tax benefits.

								(B)StatementThe

				Joint Committee on Taxation shall provide to the committee of conference a

				statement identifying any such limited tax benefits or declaring that the bill

				or joint resolution does not contain any limited tax benefits. Any such

				statement shall be made available to any Member of Congress by the Joint

				Committee on Taxation immediately upon request.

								(2)Statement

				Included in Legislation

								(A)RequirementNotwithstanding

				any other rule of the House of Representatives or any rule or precedent of the

				Senate, any revenue or reconciliation bill or joint resolution which includes

				any amendment to the Internal Revenue Code of 1986 reported by a committee of

				conference of the 2 Houses may include, as a separate section of such bill or

				joint resolution, the information contained in the statement of the Joint

				Committee on Taxation, but only in the manner set forth in subparagraph

				(B).

								(B)ContentThe

				separate section permitted under subparagraph (A) shall read as follows:

				Section 1021(a)(3) of the Congressional Budget and Impoundment Control

				Act of 1974 shall ____ apply to ______., with the blank spaces being

				filled in with—

									(i)in any case in

				which the Joint Committee on Taxation identifies limited tax benefits in the

				statement required under paragraph (1), the word only in the

				first blank space and a list of all of the specific provisions of the bill or

				joint resolution identified by the Joint Committee on Taxation in such

				statement in the second blank space; or

									(ii)in any case in

				which the Joint Committee on Taxation declares that there are no limited tax

				benefits in the statement required under paragraph (1), the word

				not in the first blank space and the phrase any provision

				of this Act in the second blank space.

									(3)President’s

				authorityIf any revenue or reconciliation bill or joint

				resolution is signed into law pursuant to Article I, section 7, of the

				Constitution of the United States—

								(A)with a separate

				section described in paragraph (2)(ii), then the President may use the

				authority granted in this section only to suspend and propose to cancel any

				limited tax benefit in that law, if any, identified in such separate section;

				or

								(B)without a

				separate section described in paragraph (2)(ii), then the President may use the

				authority granted in this section to suspend and propose to cancel any limited

				tax benefit in that law that meets the definition in subsection (g).

								(4)Congressional

				identifications of limited tax benefitsThere shall be no

				judicial review of the congressional identification under paragraphs (1) and

				(2) of a limited tax benefit in a conference report.

							(g)DefinitionsIn

				this section:

							(1)Appropriation

				lawThe term appropriation law means an Act referred

				to in section 105 of title 1, United States Code, including any general or

				special appropriation Act, or any Act making supplemental, deficiency, or

				continuing appropriations, that has been signed into law pursuant to Article I,

				section 7, of the Constitution of the United States.

							(2)Calendar

				dayThe term calendar day means a standard 24-hour

				period beginning at midnight.

							(3)CancelThe

				term cancel or cancellation means—

								(A)with respect to

				any dollar amount of discretionary budget authority, to rescind;

								(B)with respect to

				any item of new direct spending—

									(i)that is budget

				authority provided by law (other than an appropriation law), to prevent such

				budget authority from having legal force or effect;

									(ii)that is

				entitlement authority, to prevent the specific legal obligation of the United

				States from having legal force or effect; or

									(iii)through the

				Food Stamp Program, to prevent the specific provision of law that results in an

				increase in budget authority or outlays for that program from having legal

				force or effect; and

									(C)with respect to a

				limited tax benefit, to prevent the specific provision of law that provides

				such benefit from having legal force or effect.

								(4)Direct

				spendingThe term direct spending means—

								(A)budget authority

				provided by law (other than an appropriation law);

								(B)entitlement

				authority; and

								(C)the Food Stamp

				Program.

								(5)Disapproval

				billThe term disapproval bill means a bill or joint

				resolution which only disapproves 1 or more cancellations of dollar amounts of

				discretionary budget authority, items of new direct spending, or limited tax

				benefits in a special message transmitted by the President under this part

				and—

								(A)the title of

				which is as follows: A bill disapproving the cancellations transmitted

				by the President on ____, the blank space being filled in with the date

				of transmission of the relevant special message and the public law number to

				which the message relates;

								(B)which does not

				have a preamble; and

								(C)which provides

				only the following after the enacting clause: That Congress disapproves

				of cancellations ____, the blank space being filled in with a list by

				reference number of 1 or more cancellations contained in the President’s

				special message, as transmitted by the President in a special message on

				____, the blank space being filled in with the appropriate date,

				regarding ____, the blank space being filled in with the public

				law number to which the special message relates.

								(6)Dollar amount

				of discretionary budget authority

								(A)In

				generalExcept as provided in subparagraph (B), the term

				dollar amount of discretionary budget authority means the entire

				dollar amount of budget authority—

									(i)specified in an

				appropriation law, or the entire dollar amount of budget authority required to

				be allocated by a specific proviso in an appropriation law for which a specific

				dollar figure was not included;

									(ii)represented

				separately in any table, chart, or explanatory text included in the statement

				of managers or the governing committee report accompanying such law;

									(iii)required to be

				allocated for a specific program, project, or activity in a law (other than an

				appropriation law) that mandates the expenditure of budget authority from

				accounts, programs, projects, or activities for which budget authority is

				provided in an appropriation law;

									(iv)represented by

				the product of the estimated procurement cost and the total quantity of items

				specified in an appropriation law or included in the statement of managers or

				the governing committee report accompanying such law; and

									(v)represented by

				the product of the estimated procurement cost and the total quantity of items

				required to be provided in a law (other than an appropriation law) that

				mandates the expenditure of budget authority from accounts, programs, projects,

				or activities for which budget authority is provided in an appropriation

				law.

									(B)ExclusionThe

				term dollar amount of discretionary budget authority does not

				include—

									(i)direct

				spending;

									(ii)budget authority

				in an appropriation law which funds direct spending provided for in other

				law;

									(iii)any existing

				budget authority rescinded or canceled in an appropriation law; or

									(iv)any restriction,

				condition, or limitation in an appropriation law or the accompanying statement

				of managers or committee reports on the expenditure of budget authority for an

				account, program, project, or activity, or on activities involving such

				expenditure.

									(7)Item of new

				direct spendingThe term item of new direct spending

				means any specific provision of law that is estimated to result in an increase

				in budget authority or outlays for direct spending relative to the most recent

				levels calculated pursuant to section 257 of the Balanced Budget and Emergency

				Deficit Control Act of 1985.

							(8)Legislative

				dayThe term

				legislative day means, with respect to either House of Congress,

				any calendar day during which that House is in session.

							(9)Limited tax

				benefit

								(A)In

				generalThe term limited tax benefit means—

									(i)any negative

				revenue provision which provides a Federal tax deduction, credit, exclusion, or

				preference to 100 or fewer beneficiaries under the Internal Revenue Code of

				1986 in any fiscal year for which the provision is in effect; and

									(ii)any Federal tax

				provision which provides temporary or permanent transitional relief for 10 or

				fewer beneficiaries in any fiscal year from a change to the Internal Revenue

				Code of 1986.

									(B)Negative

				revenueA provision shall not be treated as described in

				subparagraph (A)(i) if the effect of that provision is that—

									(i)all persons in

				the same industry or engaged in the same type of activity receive the same

				treatment;

									(ii)all persons

				owning the same type of property, or issuing the same type of investment,

				receive the same treatment; or

									(iii)any difference

				in the treatment of persons is based solely on—

										(I)in the case of

				businesses and associations, the size or form of the business or association

				involved;

										(II)in the case of

				individuals, general demographic conditions, such as income, marital status,

				number of dependents, or tax return filing status;

										(III)the amount

				involved; or

										(IV)a

				generally-available election under the Internal Revenue Code of 1986.

										(C)Special

				benefitA provision shall not be treated as described in

				subparagraph (A)(ii) if—

									(i)it provides for

				the retention of prior law with respect to all binding contracts or other

				legally enforceable obligations in existence on a date contemporaneous with

				congressional action specifying such date; or

									(ii)it is a

				technical correction to previously enacted legislation that is estimated to

				have no revenue effect.

									(D)ConstructionFor

				purposes of subparagraph (A)—

									(i)all businesses

				and associations which are related within the meaning of sections 707(b) and

				1563(a) of the Internal Revenue Code of 1986 shall be treated as a single

				beneficiary;

									(ii)all qualified

				plans of an employer shall be treated as a single beneficiary;

									(iii)all holders of

				the same bond issue shall be treated as a single beneficiary; and

									(iv)if a

				corporation, partnership, association, trust or estate is the beneficiary of a

				provision, the shareholders of the corporation, the partners of the

				partnership, the members of the association, or the beneficiaries of the trust

				or estate shall not also be treated as beneficiaries of such provision.

									(E)Negative

				revenue provisionFor purposes of this paragraph, the term

				negative revenue provision means any provision which results in a

				reduction in Federal tax revenues for any 1 of the 2 following periods—

									(i)the first fiscal

				year for which the provision is effective; or

									(ii)the period of

				the 5 fiscal years beginning with the first fiscal year for which the provision

				is effective.

									(F)Other

				termsThe terms used in this paragraph shall have the same

				meaning as those terms have generally in the Internal Revenue Code of 1986,

				unless otherwise expressly provided.

								(10)OMBThe

				term OMB means the Director of the Office of Management and

				Budget.

							.

			(b)Exercise of

			 rulemaking powersSection 904 of such Act (2 U.S.C. 621 note) is

			 amended—

				(1)by striking

			 and 1017 in subsection (a) and inserting 1013, and

			 1018; and

				(2)by striking

			 section 1017 in subsection (d) and inserting sections

			 1013 and 1018.

				(c)Conforming

			 amendments

				(1)Section 1011 of

			 such Act (2 U.S.C.

			 682(5)) is amended—

					(A)in paragraph (4),

			 by striking 1013 and inserting 1014; and

					(B)in paragraph

			 (5)—

						(i)by

			 striking 1016 and inserting 1017; and

						(ii)by

			 striking 1017(b)(1) and inserting

			 1018(b)(1).

						(2)Section 1015 of

			 such Act (2 U.S.C.

			 685) (as redesignated by section 2(a)) is amended—

					(A)by striking

			 1012 or 1013 each place it appears and inserting 1012,

			 1013, or 1014;

					(B)in subsection

			 (b)(1), by striking 1012 and inserting 1012 or

			 1013;

					(C)in subsection

			 (b)(2), by striking 1013 and inserting 1014;

			 and

					(D)in subsection

			 (e)(2)—

						(i)by

			 striking and at the end of subparagraph (A);

						(ii)by

			 redesignating subparagraph (B) as subparagraph (C);

						(iii)by

			 striking 1013 in subparagraph (C) (as so redesignated) and

			 inserting 1014; and

						(iv)by

			 inserting after subparagraph (A) the following new subparagraph:

							

								(B)he has transmitted

				a special message under section 1013 with respect to a proposed rescission;

				and

								.

						(3)Section 1016 of

			 such Act (2 U.S.C.

			 686) (as redesignated by section 2(a)) is amended by striking

			 1012 or 1013 each place it appears and inserting 1012,

			 1013, or 1014.

				(d)Clerical

			 amendmentsThe table of sections for subpart B of title X of such

			 Act is amended—

				(1)by redesignating

			 the items relating to sections 1013 through 1017 as items relating to sections

			 1014 through 1018; and

				(2)by inserting after

			 the item relating to section 1012 the following new item:

					

						

							Sec. 1013. Proposed budget item

				suspensions.

						

						.

				3.ApplicationSection 1013 of the Congressional Budget and

			 Impoundment Control Act of 1974 (as added by section 2) shall apply to budget,

			 spending, and revenue items that are enacted during the One Hundred Ninth

			 Congress and thereafter.

		

